USCA4 Appeal: 21-1670      Doc: 60         Filed: 11/29/2022    Pg: 1 of 5




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1670


        OSCAR HERNANDEZ MUCIA, a/k/a Oscar Hernandez Murcia,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.


        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: September 27, 2022                               Decided: November 29, 2022


        Before NIEMEYER, HARRIS, and HEYTENS, Circuit Judges.


        Petition for review denied by unpublished per curiam opinion.


        ON BRIEF: Jillian Blake, BLAKE IMMIGRATION LAW, PLLC, Alexandria, Virginia,
        for Petitioner. Brian M. Boynton, Acting Assistant Attorney General, Holly M. Smith,
        Assistant Director, Sarah K. Pergolizzi, Office of Immigration Litigation, Civil Division,
        UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1670      Doc: 60         Filed: 11/29/2022     Pg: 2 of 5




        PER CURIAM:

               Oscar Hernandez Mucia seeks review of the Board of Immigration Appeals’

        dismissal of his challenge to the denial of withholding of removal and protection under the

        Convention Against Torture. The key issue is whether the immigration judge sufficiently

        explained her finding that Hernandez Mucia was competent to participate in the

        withholding proceedings. Because we hold the immigration judge did so, Hernandez

        Mucia’s other arguments—which presume a lack of competence and contend it entitled

        him to counsel as a matter of due process and to more leeway on credibility—are

        unavailing, and the petition must be denied.

               As Hernandez Mucia’s withholding application was pending, his lawyer moved to

        withdraw and asked the immigration judge to assess Hernandez Mucia’s competence. The

        judge granted the motion and scheduled a competency hearing with time for the

        government to review Hernandez Mucia’s medical records and other relevant evidence. At

        the first competency hearing, a new immigration judge referenced review of “considerable

        medical records” and spoke with Hernandez Mucia about his background, current

        condition, and understanding of the proceedings. AR 184, 187–98. The immigration judge

        referred directly to those records during the hearing and had a colloquy with Hernandez

        Mucia about them. Hernandez Mucia then had a similar exchange with the government’s

        lawyer.

               Recognizing “competency . . . can be fluid,” the immigration judge held a second

        competency hearing out of an “abundance of caution.” AR 208. During the second hearing,

        the judge described reviewing of additional evidence, including “updated medical records,”


                                                       2
USCA4 Appeal: 21-1670      Doc: 60         Filed: 11/29/2022     Pg: 3 of 5




        a letter from Hernandez Mucia, and “letters from other detainees with their observations

        about [Hernandez Mucia’s] behavior.” AR 212. The judge and government attorney then

        had another exchange with Hernandez Mucia about his ailments and efforts to find pro

        bono counsel. After doing so, the judge concluded: “I’ve reviewed, in detail, all of the

        additional new documents that were provided and, based on my review of the record and

        the respondent’s responses today, I’m going to make a second finding that he is competent

        to represent himself.” AR 227.

               Competency is a “factual finding” that this Court “treat[s] as conclusive unless the

        evidence presented was such that any reasonable adjudicator would have been compelled

        to conclude to the contrary.” Diop v. Lynch, 807 F.3d 70, 75 (4th Cir. 2015) (quotation

        marks omitted). An immigration judge assessing competency must determine “whether the

        respondent (1) ‘has a rational and factual understanding of the nature and object of the

        proceedings,’ (2) ‘can consult with the attorney or representative if there is one,’ and (3)

        ‘has a reasonable opportunity to examine and present evidence and cross-examine

        witnesses.’ ” Id. (quoting In re Matter of M-A-M-, 25 I. & N. Dec. 474, 479 (B.I.A. 2011)).

        After weighing those factors, an immigration judge must “articulate [the competency]

        determination and . . . reasoning.” M-A-M-, 25 I. & N. Dec. at 481.

               In Diop, this Court deemed sufficient an explanation for a competency finding that

        closely tracks what the immigration judge said here. In that case, the immigration judge




                                                     3
USCA4 Appeal: 21-1670      Doc: 60         Filed: 11/29/2022     Pg: 4 of 5




        found the petitioner competent “based on [an in-court] exchange, [ ] counsel’s

        representations, and the record as a whole.” Diop, 807 F.3d at 74.

              If anything, the record here reflects a more thorough consideration of the non-

        citizen’s possible incompetency than in Diop. In this case, the immigration judge held two

        competency hearings accompanied by medical records and other evidence, and on both

        occasions the immigration judge found Hernandez Mucia competent “based on [a] review

        of the record and [his] responses” to live questioning. AR 203, 227. In upholding that

        factual assessment for lack of clear error, the Board of Immigration Appeals noted “that

        the Immigration Judge found [Hernandez Mucia] competent on two separate hearings and

        that the record shows the applicant meaningfully participated in the proceedings.” AR 5.

        Given this record, neither the immigration judge nor the Board had to say more.

              The record also adequately supports the immigration judge’s competency finding.

        Hernandez Mucia had symptoms of post-traumatic stress disorder, and sometimes heard

        voices, saw shadows, and suffered night terrors. But there is no indication those symptoms

        inhibited his ability to understand the nature and purpose of the withholding proceedings,

        consult an attorney, or submit evidence. In fact, Hernandez Mucia worked with an

        advocacy group to submit an affidavit and supporting declarations about his mental health,

        and engaged with the immigration judge during both competency hearings. There were

        some things Hernandez Mucia did not remember or grasp at first (for example, the role of

        the government attorney), but he appeared to understand those matters after a colloquy with




                                                    4
USCA4 Appeal: 21-1670      Doc: 60        Filed: 11/29/2022     Pg: 5 of 5




        the immigration judge. See Diop, 807 F.3d at 73–74 (concluding that similar colloquy with

        immigration judge supported competence).

                                             *      *      *

              Due process requires appropriate safeguards for those who are “unable to participate

        meaningfully in [their] removal proceedings.” Diop, 807 F.3d at 76; see 8 U.S.C.

        § 1229a(b)(3). But the immigration judge found Hernandez Mucia could meaningfully

        participate in the withholding proceedings, and that finding was adequately explained and

        supported by substantial evidence. Because all of Hernandez Mucia’s claims on appeal rest

        on a challenge to the immigration judge’s competency finding, his petition for review is

                                                                                        DENIED.




                                                    5